Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
The applicant has elected Group I with traverse.  Applicant’s election of Group I in the reply is acknowledged.  The applicant argued the search of non- elected Groups and Species would be the same, implying no undue burden. Restriction for examination purposes as indicated is proper because all these inventions listed in last action are independent or distinct for the reasons given below and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification; (b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);(d) the prior art applicable to one invention would not likely be applicable to another invention;(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
	In this particular case, at least one of (a)-(e) applies. 
The applicant traversed the “intermediate-final product” rationale applied for the restriction. The examiner asserts Inventions in Group I and Group II are related as mutually exclusive species in an intermediate-final product relationship. Distinctness is 
This restriction is made FINAL.  The restriction and election of species as stated in the previous office action are repeated here as such. The previous election of species requirement has been withdrawn.

Claim Rejections - Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 


Claim(s) 1, 3, 5, 11  and 20 is (are) rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of US 15013559.
‘559 (claims 1-20) meets instant claims 1-10 in an anticipatory manner, because it discloses the claimed compound and a composition comprising thereof (particularly in claim 19), for example:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

	

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5, 11 and 20 is(are) rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xia (US 15013559).
Xia (claims, abs., 8, 10, 17) discloses the claimed compound and a composition comprising thereof (particularly in claim 19), for example:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Claim(s) 1, 3, 5, 11  and 20 is(are) rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ashizawa et al. (Dalton Trans., 2009, 1700–1702)
Ashizawa (abs., fig.1) discloses the claimed compound and a composition comprising thereof:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Claim(s) 1, 3, 5, 11-12, and 20 is(are) rejected under 35 U.S.C. 102(a)(1) as being anticipated by De Cola et al. (EP 2873711).


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


Claim(s) 1, 3, 5-6, 11,  and 20 is(are) rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikemizu et al. (JP 2011129744 listed on IDS).
Ikemizu (claims, abs., examples, 148) discloses the claimed compound and a composition comprising thereof:

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

Claim(s) 1, 3, 5, 11    and 20 is(are) rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haga et al. (US 20090102363).
Haga (claims, abs., examples, 297) discloses the claimed compound and a composition comprising thereof:

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale


Allowable Subject Matter
The following is an examiner's statement of reasons for allowance: 
Claim(s) 2, 4, 7-10, and 13-15 is(are) objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim(s) is(are) allowable over the closest prior art: Ikemizu et al. (JP 2011129744 listed on IDS).
Ikemizu fails to disclose the claimed structures.
Therefore, claims 2, 4, 7-10, and 13-15 is(are) allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE FANG whose telephone number is (571)270-7378.  The examiner can normally be reached on Mon-Thurs. 8am-6pm.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571.572.1302.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHANE FANG/Primary Examiner, Art Unit 1766